Citation Nr: 1451966	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  11-14 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for thyroid disease claimed as Graves' disease and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a hysterectomy. 

3.  Entitlement to service connection for diabetes mellitus. 

4.  Entitlement to service connection for weight gain. 

5.  Entitlement to service connection for arthritis in the hips and joints. 


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and her ex-husband


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1979. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The Veteran testified before the undersigned Veterans Law Judge in June 2012.  At the hearing the Veteran submitted additional evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals VA treatment records that have been reviewed by the RO in the April 2012 statement of the case (SOC).  The Veteran's VBMS file does not include evidence pertinent to the issues on appeal.  

The now reopened issue of entitlement to service connection for thyroid disease claimed as Graves' disease and the issues of entitlement to service connection for a hysterectomy, diabetes mellitus, weight gain, and arthritis in the hips and joints are remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In July 2005, the RO denied the claim of service connection for a thyroid disorder claimed as Graves' disease because the evidence was against the Veteran's claim being related to military service, including in-service radiation exposure.  The Veteran filed a timely appeal.

2.  In September 2009, the Board denied service connection for a thyroid disorder claimed as Graves' disease.  The Veteran did not file a timely appeal, and the September 2009 Board decision became final.  

3.  The additional evidence received since the September 2009 Board decision is neither cumulative nor redundant of evidence previously of record; it relates to previously unestablished facts necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim for service connection for a thyroid disorder claimed as Graves' disease. 


CONCLUSIONS OF LAW

1.  The September 2009 Board decision is final. 38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2014).  

2.  New and material evidence has been received to reopen the claim for service connection for a thyroid disorder claimed as Graves' disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. VA's Duties to Notify and Assist 

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for a thyroid disorder claimed as Graves' disease is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue, is deferred pending additional development consistent with the VCAA.


II. Analysis

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In July 2005, the RO denied service connection for thyroid disease claimed as Graves' disease.  The Veteran asserted that her thyroid disease/Graves' disease was due to in-service radiation exposure as a corpsmen at Naval Regional Medical Center in Portsmouth, Virginia.  The RO denied service connection on both a presumptive service connection basis and a direct service connection basis.  The Veteran appealed the July 2005 RO rating decision and in September 2009 the Board denied service connection on a presumptive service connection basis under 38 C.F.R. § 3.311 and 38 C.F.R. § 3.309(d) and direct service connection basis; the Board found that the probative evidence is against the Veteran's claim that her thyroid disorder/Graves' disease was due to in-service radiation exposure as a result of being a corpsmen.  The September 2009, Board decision is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1100.

In January 2010 the Veteran filed a petition to reopen her previously denied claim of service connection for a thyroid disorder claimed as Graves' disease.  Since the September 2009 Board decision the Veteran submitted a December 2009 private opinion in June 2010, submitted a statement in January 2010, and testified before the undersigned Veterans Law Judge.  In the December 2009 private opinion it was stated that it was more than likely that radiation exposure could contribute to (cause) hypothyroid.  In her January 2010 petition to reopen the Veteran asserted that her in-service radiation exposure was demonstrated with the birth of her son; she stated that for the first seven months of her pregnancy she worked on the floor with radiation and was taken off the floor when she was seven months pregnant.  Her son was born three weeks late and was born with multiple birth defects including a fear of being born with water on the brain, a cleft lip with a malformed palate, and lung complications as the result of meconium ingestion; she stated that this was result of in-service radiation exposure.  The Veteran and her ex-husband testified more about her claimed in-service radiation exposure; she testified that when she was at Portsmouth Naval Hospital she would have to stabilize patients in the Nuclear Medicine department as they received both routine and experimental radiation treatments.  They also testified that she was around isotope implants and she dealt with soiled beds and blood products; also, that she was told to work in the middle of the station because the room next door had radiation coming through the walls.  

The Board finds that this evidence is "new" in that it was not before agency decision makers at the time of the September 2009 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence, specifically the private opinion, her statements, and their testimony, is "material" in that it goes to the question of a in-service exposure to radiation; this goes directly to the original denial of service connection.  In addition, the January 2010 statement goes to possible evidence of radiation exposure.  All of this evidence relates to unestablished facts necessary to substantiate the claim for service connection for a thyroid disorder claimed as Graves' disease and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board notes that "new and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Therefore, the Board concludes that evidence submitted since the September 2009 Board decision is new and material, and thus to this extent only, the claim for service connection for a thyroid disorder claimed as Graves' disease is reopened.  

Moreover, additional development of evidence will be undertaken (see the below remand) before the issue of entitlement to service connection for thyroid disorder claimed as Graves' disease is addressed on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991). 


ORDER
	
As new and material evidence to reopen the claim for service connection for thyroid disease/Graves' disease has been received, the appeal to this extent is allowed subject to further action discussed herein below.  


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

At the outset, the Board notes that prior to adjudication for the claims on appeal there are potentially outstanding records.  In a December 2012 RO letter to the Veteran it was stated that while records were forwarded from the Board to the RO they were not received and the disc was destroyed in transit.  While the Veteran did not resubmit the information the Board finds that on remand the Veteran should be afforded another opportunity to submit the additional private treatment records and buddy statement, as well as the disc.  The AOJ should document all steps taken. 
The Veteran asserts that her radiation exposure is more severe than what was determined by the Chief Public Health and Environmental Hazards Officer in 2006.  She relates that she worked at the Portsmouth Naval Hospital and that the hospital was involved in experimental radiation treatment.  She relates that she was involved in treating patients undergoing experimental radiation treatment.  In support of her assertions, in August 2012, she submitted a Department of Defense Report on Search for Human Radiation Experiment Records, 1944 to 1994.  The Board finds that based on the evidence submitted another request for radiation dose estimates are necessary.

The Board finds that the Veteran should be given an opportunity to submit evidence/records of her radiation dose estimates which she claims to be higher than what was determined by the Chief Public Health and Environmental Hazards Officer in 2006.

Concerning the issue of entitlement to service connection for a thyroid disorder claimed as Graves' disease, the Veteran asserted in January 2010 that her in-service high level of radiation exposure was demonstrated with the birth of her son; she stated that for the first seven months of her pregnancy she worked on the floor with radiation and was taken off the floor when she was seven months pregnant.  Her son was born three weeks late and was born with multiple birth defects including a fear of being born with water on the brain, a cleft lip with a malformed palate, and lung complications as the result of meconium ingestion; she stated that this was result of in-service radiation exposure.  As this has not been considered by a VA examiner the Board finds that the Veteran's claim of entitlement to service connection for a thyroid disorder claimed as Graves' disease must be remanded in order to obtain a medical opinion if this is evidence of in-service radiation exposure and whether it is at least likely as not that the Veteran's thyroid disease claimed as Graves'' disease is related to any in-service radiation exposure. 

The Veteran asserts that her hysterectomy and diabetes mellitus are due to her in-service radiation exposure.  As noted by the September 2006 Memorandum by the Chief Public Health and Environmental Hazards Officer the Veteran was exposed to an ionizing radiation of 2.0 rem during military service.  An examination should be obtained when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that the Veteran's claims file should be sent for a VA medical opinion to determine if her hysterectomy and diabetes mellitus are related to her military service.  

The Veteran testified that during service she was bitten by a tick and that has a resulted in her arthritis in the hips and joints.  According to the Veteran's service treatment records she was seen in May 1978 for a tick bite and it was noted that swelling and erythematous persisted and it was gradually resolving.  It was noted that she had an inflammatory reaction to the tick bite.  The Veteran has not been afforded a VA examination, to include an opinion.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran should be afforded a VA examination, to include an opinion, to determine the nature and etiology of the arthritis of her hips and joints and if it is at least likely as not related to military service, to include an in-service tick bite.   

The Veteran asserts that she has weight gain as the result of her military service, but she has not discussed how this is related to her military service or how it is resulting in a disability for which service connection can be granted.  The Board notes that obesity or being overweight, a particularity of body type alone, is not considered a disability for which service connection may be granted. See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities) (does not contemplate a separate disability rating for obesity).  Obesity, in and of itself, is not a disability for which service connection may be granted; however, service connection may be granted, for any underlying disability or disease resulting in the obesity.  The Board finds that the AOJ should contact the Veteran in order for her to provide additional information about her claim of entitlement to service connection for weight gain. 

Accordingly, the case is REMANDED for the following action:
	
1. Obtain any outstanding VA and private outpatient treatment records concerning the issues on appeal.   

2.  Obtain another dose radiation estimate.  The physician should take into consideration a Department of Defense Report on Search for Human Radiation Experiment Records, 1944 to 1994 that the Veteran submitted in an effort to support her assertion that her radiation dose estimate is higher than what was found by the Chief Public Health and Environmental Hazards Officer in 2006.  

3.  The Veteran should be requested to submit medical evidence which supports her assertion that her in-service pregnancy complications and the birth defects of her baby were the result of a high level of radiation exposure.  In this regard, she should submit evidence of the complications of her pregnancy in service and the birth defects of her child.

4.  The AOJ should contact the Veteran and request that she send in any information that was referred to in the December 2012 letter, the evidence which was not received by the RO or that was destroyed.  If there is no additional evidence to be submitted the Veteran should state that and the AOJ should document all steps taken.  
		
5.  Contact the Veteran and ask her to provide additional information about her claim of entitlement to service connection for weight gain, to include how it is related to her military service.

6.  The AOJ should send the Veteran's claims file for a VA medical opinion to assess the nature and etiology of her thyroid disorder claimed as Graves' disease. The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether her condition is due to service.  

The examiner should specifically review, note, and discuss the Veteran's statements in support of her claim, the September 2006 Director of Compensation and Pension Service's findings regarding radiation dose estimates, and the newly obtained radiation dose estimates.  In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following questions:

A) Whether any birth defects or pregnancy complications were evidence of a high level of radiation exposure in service.
 
B)  Is the Veteran's thyroid disorder claimed as Grave's disease at least likely as not (50 percent or greater probability) due to military service, to include in-service radiation exposure?  In addressing this question, the examiner should take into consideration, expert reports on the estimated radiation exposure the Veteran encountered in service.

If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

7.  The AOJ should send the Veteran's claims file for a VA medical opinion to assess the nature and etiology of her diabetes mellitus and hysterectomy.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether her condition is due to service.  

The examiner should specifically review, note, and discuss the Veteran's statements in support of her claim and the September 2006 Memorandum by the Chief Public Health and Environmental Hazards Officer that the Veteran was exposed to an ionizing radiation of 2.0 rem during military service, and the updated dose estimates obtained in connection with this remand.  In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following questions:

A)  Is the Veteran's hysterectomy, including residuals thereof, at least likely as not (50 percent or greater probability) due to military service, to include in-service radiation exposure?
 
B) Is the Veteran's diabetes mellitus at least likely as not (50 percent or greater probability) due to military service, to include in-service radiation exposure?

C) If it is determined that a thyroid disorder is related to service, including radiation exposure in service, the examiner should state whether such thyroid disorder caused or aggravated (increased the severity of) diabetes mellitus and/or hysterectomy, including residuals thereof.  If aggravation is found, the examiner should identify that aspect of the disability which is due to aggravation.

D) Does the Veteran have a disability manifested by weight gain?  If so, the examiner should identify the disability and then state whether it is at least as likely as not (50 percent or greater probability) that it is related to service, including to any radiation exposure in service, to a service related disorder or whether a service-related disorder aggravates (increase the severity) of such disability.  If so, that aspect of the disability due to aggravation should be identified.

If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

8.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of her arthritis of the hips and joints.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether her condition is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer the following questions:

A) Does the Veteran have a current diagnosis arthritis of the hips and joints?
 
B) Has the Veteran ever had Lyme disease as the result of an in-service tick bite? 

C) For each diagnosed arthritis disability, is it at least likely as not (50 percent or greater probability) that it is related to any aspect of the Veteran's military service, to include an in-service tick bite and/or any associated Lyme disease?

D) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran had arthritis within one year of her discharge from military service?

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The VA examiner should discuss the Veteran's statements regarding her in-service tick bite, the symptoms associated at the time of the bite, and her current symptoms she associates with her tick bite and arthritis.   

If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

9.  The AOJ should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The AOJ should then readjudicate the claims on appeal.  If any benefit sought remains denied, the AOJ should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of her claim.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her  claims.  Her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


